Citation Nr: 0826568	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an effective date earlier than January 1, 
2007 for additional compensation benefits on account of the 
veteran's dependent spouse.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In the May 2005 rating decision, 
the RO denied service connection for hearing loss.  Pursuant 
to the November 2006 rating decision, the RO assigned a date 
of January 1, 2007 for additional benefits on account of the 
veteran's dependent spouse.  

In his October 2007 substantive appeal, the veteran requested 
a hearing before a member of the Board.  He withdrew that 
request in a written statement received by VA in July 2008.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss did not have 
onset during active service or within one year of separation 
from active service and is not etiologically related to his 
active service.

2.  Proof of the existence of the veteran's spouse was 
received by VA within one year of notification of the 
disability rating which qualified him for additional benefits 
on account of a spouse.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 C.F.R. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an effective date of January 31, 2005, 
for compensation benefits due the veteran on account of his 
spouse, have been met.  38 U.S.C.A. §§ 1115, 5110 (West 
2002); 38 C.F.R. §§ 3.204, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current hearing loss is due to 
noise exposure from aircraft engines which he maintained 
during service.  His DD 214 states that his military 
occupation was an airplane and engine mechanic.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain no reports of hearing loss.  
The record is absent for a report of separation medical 
examination.  The absence of reports of hearing loss in these 
records is evidence against the veteran's claim.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

Post service, the first evidence of record that the veteran 
had hearing loss is found in a September 2004 outpatient 
clinic note which documents his reported hearing loss.  He 
was referred to audiology for hearing acuity evaluation.  In 
an October 2004 VA audiology clinic note, an audiologist 
commented that the veteran reported a decrease in hearing 
acuity since his hearing was last evaluated in May 2002.  The 
record does not indicate that the May 2002 evaluation took 
place at a VA facility and there is no record of audiologic 
testing in May 2002.  Indeed, although VA records date back 
to July 2002, there is no listing of hearing loss in past 
medical history notes.  The first mention of hearing loss 
comes in the September 2004 note.  The October 2004 clinic 
note reported that the veteran had mild sensorineural hearing 
loss of both ears, indicating a problem that began decades 
after service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

In March 2005, the veteran underwent a VA audiology 
examination.  The examiner indicated that he had reviewed the 
veteran's claims file, including service medical records.  
Audiologic testing measured pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 25, 
45, and 65decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 35, 50, and 70 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 96 
percent in both the left and the right ears.  

These results show that the veteran has a hearing loss 
disability in both ears.  However, this case turns on whether 
that hearing loss is etiologically linked to the veteran's 
service.  

In that March 2005 examination report, the audiologist stated 
that the veteran's hearing loss was less likely than not 
related to his service.  As a rationale for this opinion, the 
audiologist stated that there was no evidence, diagnosis, or 
complaints of hearing loss in the veteran's service medical 
record.  This is evidence against the veteran's claim.  

The probative weight placed on a medical opinion depends on 
factors such as reasoning employed and whether or not prior 
clinical records were reviewed.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The Board finds this opinion highly 
probative as it was rendered by a medical professional who 
had examined the veteran, reviewed his medical history, and 
supported the opinion with clear reasoning.  

In his January 2005 claim and his February 2006 substantive 
appeal, the veteran contended that he suffers from hearing 
loss due to his work on airplane engines while in the service 
from 1944 to 1946.  This statement by the veteran, a 
layperson, is not competent evidence of that which it 
asserts.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some "quasi" medical questions do lend themselves to the 
opinion of laypersons.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike the dislocated shoulder and varicose veins which were 
the subject of the Jandreau and Barr decisions, whether the 
veteran's current hearing loss was caused by exposure to 
aircraft engine noise more than a half a century before the 
first report of that hearing loss is far too complex a 
medical question to be subject to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that the 
veteran's opinion as to an etiological relationship between 
his hearing loss and service is not competent evidence.  See 
Espiritu and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The service medical records, post service medical records, 
and only competent medical opinion of record outweighs the 
veteran's contentions as to the cause of his current hearing 
loss.  As the preponderance of the evidence shows that the 
veteran's current hearing loss did not have its onset during 
his active service, did not manifest within one year of 
separation from active service, and is otherwise unrelated to 
his active service, his claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Effective date of additional benefit due to dependent spouse

VA awarded the veteran additional benefits on account of his 
spouse, effective January 1, 2007.  The veteran disagrees 
with that date assigned and contends that the award of 
additional benefits should be effective at an earlier date.  
Apparently, the RO denied an earlier effective date based on 
the veteran's failure to respond to a request for 
certification of the status of his dependents following the 
May 2005 rating decision, irrespective of his response 
following the November 2006 rating decision.  Both decisions 
announced grants that independently qualify the veteran for 
additional benefits on account of his spouse, effective 
January 31, 2005.

38 U.S.C.A. § 1115 provides that any veteran entitled to 
compensation at the rates provided in 38 U.S.C.A. § 1114 and 
whose disability is rated at not less than 30 percent, shall 
be entitled to additional benefits on account of a spouse.  
In other words, if a married veteran has a service connected 
disability or disabilities rated as 30 percent or higher, the 
veteran is entitled to additional compensation on account of 
the spouse, but if a married veteran has a service connected 
disability or disabilities rated as less than 30 percent, he 
or she is not entitled to additional benefits on account of 
the spouse.  

From June 1946 the veteran had service connected disability 
consisting of meniscus tear with degenerative arthritis, left 
knee, rated as 20 percent disabling.  In the May 2005 rating 
decision, the RO granted an additional 10 percent rating for 
instability, left knee, effective January 31, 2005.  This 
brought the veteran's combined disability rating to 30 
percent, effective January 31, 2005.  

In the November 2006 rating decision, the RO granted service 
connection for meniscus tear with degenerative arthritis, 
right knee, and assigned a 20 percent rating.  That rating 
decision lists that the veteran had a 20 percent combined 
evaluation from June 1946 and a 50 percent evaluation from 
January 31, 2005.  

Since the grant of benefits in the May 2005 decision and the 
grant of benefits in the November 2006 decision were 
effective on the same date, January 31, 2005, either grant 
can be said to have increased the veteran's combined 
disability rating to equal to or greater than 30 percent.  

38 U.S.C.A. § 5110(f) provides that an award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if such 
proof of dependents is received within one year from the date 
of such rating action. 

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents, that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1). 

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216 (2007).A valid marriage may be 
established by various types of documentary evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R.  § 3.205(a)(1).  VA 
will accept the written statement of a claimant as proof of 
marriage for purposes of determining entitlement, provided 
the statement contains the date (month and year) and place of 
the marriage and the full name and relationship of the other 
person to the claimant.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Of record, is the veteran's marriage license, indicating that 
he was married to his current spouse in June 1946.  The 
initial receipt of that marriage license by VA was in June 
1946.  Received in December 2006, is a copy of that same 
marriage license along with a completed VA FORM 21-686c 
DECLARATION OF STATUS OF INDEPENDENTS.  

In this case, the RO informed the veteran by letter dated in 
June 2005 (which accompanied the May 2005 rating decision) 
that before VA could pay the veteran additional benefits for 
his dependent, he must complete and send to VA an enclosed VA 
Form 21-686c, "Declaration of Status of Dependents."  The 
claims file is absent for evidence that the veteran responded 
to that request.  However, the veteran did not appeal this 
decision as to the issue of assignment of an effective date 
for additional benefits due him as a result of his spouse.  
The May 2005 decision is not before the Board as to that 
issue.  38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  

In the November 2006 rating decision, the RO granted service 
connection for meniscus tear with degenerative arthritis, 
right knee and assigned an evaluation of 20 percent 
disabling, also effective January 31, 2005.  That rating 
decision lists the combined evaluation for compensation as 20 
percent from June 1946, and 50 percent from January 31, 2005.  

In a letter accompanying that November 2006 decision, the 
veteran was told that, in order for VA to pay additional 
benefits to the veteran on account of a dependent, he must 
complete and submit a VA Form 21-686c, DECLARATION OF STATUS 
OF DEPENDENTS.  Following the paragraph requesting that the 
veteran complete the VA Form 21-686c was a paragraph 
explaining when and where to send the information.  
Specifically, the RO stated: 

We may be able to pay our from the date 
we received your claim, if wee receive 
the information or evidence within one 
year from the date of this letter and 
decide that you are entitled to VA 
benefits.  If we do not receive the 
evidence within one year from the date of 
this letter, we can only pay you from the 
date we receive the evidence.  

In December 2006, the RO received a completed VA FORM 21-
686c, along with a copy of the veteran's marriage license 
showing that he was married to his current spouse in February 
1946.  

In a January 2007 letter, the RO informed the veteran that 
his monthly entitlement was changed based upon addition of 
his spouse and that the change was effective January 1, 2007.  
The veteran filed a notice of disagreement to that 
determination, arguing that since he was married since 1946, 
he was entitled to additional benefits on account of his 
spouse earlier than January 1, 2007.  He subsequently 
perfected that appeal to the Board.  

The Board finds that the effective date for payment of 
additional compensation benefits for the veteran's spouse 
should be January 31, 2005.  As the veteran correctly states, 
the record reflects that VA was aware that he was married at 
the time he filed his January 2005 claim that gave rise to 
the grants of service connection in May 2005 and in November 
2006.  The claims file shows that in June 1946 the veteran 
submitted a copy of his marriage license showing that he was 
married to his current spouse.  

Furthermore, even if one does not consider that the veteran's 
marriage license was of record since June 1946, regulations 
require that the effective date of additional compensation be 
January 31, 2005 based on actions taken by the veteran since 
the November 2006 decision.  The veteran met the requirements 
for notifying VA of the existence of his spouse following the 
November 2006 rating decision.  

Application of 38 C.F.R. § 3.401(b) results in an effective 
date for assignment of additional benefits on account of the 
veteran's spouse as the date of commencement of the award of 
benefits for service connection for meniscus tear with 
degenerative arthritis, right knee, granted in the November 
2006 rating decision.  In this case, this is the same date as 
the date of the veteran's claim, January 31, 2005.  January 
31, 2005 is later than the date that dependency arose, 
because dependency arose in June 1946.  

Of note is that 38 C.F.R. § 3.401(b) states as one of the 
alternatives for the award of benefits due to a dependent, 
the "effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action"  (emphasis added).  
Here, the effective date of the disability rating assigned 
for meniscus tear with degenerative arthritis, left knee, as 
stated in the May 2005 rating decision, is January 31, 2005.  
The effective date of the disability rating assigned for 
meniscus tear with degenerative arthritis, right knee, as 
stated in the November 2006 rating decision, is also January 
31, 2005.  Both of these ratings have the same effective 
date.  Either of these disability ratings can be considered 
the qualifying disability rating because either of the 
ratings pushes the veteran's combined evaluation to 30 
percent.  

The plain language of 38 C.F.R. § 3.401(b) does not address 
the situation where two disability ratings are assigned, both 
effective the same date, but announced in separate rating 
decisions.  It is only the date of the qualifying disability 
rating that is specified as a criteria.  So long as evidence 
of dependency is received within one year of the notification 
of such rating, the criteria is satisfied for assigning the 
effective date of the rating as the effective date of 
benefits on account of a dependent.  This has been met in 
this case because the veteran submitted such evidence within 
a year of the November 2006 letter which notified him of one 
of the ratings, effective January 31, 2005, that qualified 
him for additional benefits on account of a spouse.  
Furthermore, the veteran complied with the requirements set 
out in 38 C.F.R. § 3.652(b) with regard to the November 2006 
request for certification of the status of his dependents 
because he filed his VA FORM 21-686c and a copy of his 
marriage license immediately following that letter.  

The Board finds no requirement that the veteran be assigned a 
later effective date merely because he responded to the 
November 2006 rating decision rather than the May 2005 rating 
decision as to certification of the status of his dependents.  
Even applying 38 C.F.R. § 3.652(b), the Board finds that 
benefits shall be adjusted based on that receipt of that 
certification in accordance with the facts found, in this 
case, the facts found call for January 31, 2005 as the 
effective date for those benefits.  

Based on the above, the veteran's appeal must be granted and 
an effective date of January 31, 2005 assigned for 
eligibility of compensation benefits on account of his 
spouse.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in February 2005 and March 2006 
that fully addressed all three notice elements.  The February 
2005 letter was sent prior to the initial RO decision in this 
matter.  That letter informed the veteran of what evidence 
was required to substantiate the claims for hearing loss, and 
left and right knee disabilities, as well as informing the 
veteran of his and VA's respective duties for obtaining 
evidence.  

The duty to notify with regard to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements as applied to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate a 
disability rating and effective date and of the veteran's and 
VA's respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case 
issued in May 2006 and a supplemental statement of the case 
issued in September 2007, both after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded an appropriate 
VA medical examination in March 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for bilateral hearing loss is denied.  

An effective date of January 31, 2005 is granted for benefits 
due the veteran on account of his spouse, subject to the 
regulations governing the payment of VA monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


